Citation Nr: 1734445	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  14-01 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability claimed as due to laminectomy performed on a fee basis in Largo Medical Center on December 2, 2010.

2.  Entitlement to special monthly compensation based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to September 1957.  He died in September 2014 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of February 2012.

In November 2014, the appellant submitted a VA Form 21-0847 (Request for Substitution of Claimant Upon Death of Claimant), and in January 2015, the RO accepted her request to act as a substitute claimant on behalf of the Veteran with regard to the current appeal.  38 U.S.C.A. § 5121A (West 2014).  As such, she brings the current claim without the restrictions imposed by 38 U.S.C.A. § 5121.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Generally, a hearing on appeal will be granted to an appellant who expresses a desire to appear in person.  38 C.F.R. § 20.700(a) (2016).  Additionally, a substitute has the same rights regarding hearings as would have applied to a claimant had the claimant not died.  38 C.F.R. §  3.1010(f)(3) (2016).  In the present case, the Veteran requested a Travel Board hearing by way of his January 2014 substantive appeal (VA Form 9).  To date, a hearing has not been scheduled; thus, VA must schedule the appellant for a hearing on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the appellant for a Travel Board hearing at the appropriate RO.  The appellant and her representative should be provided reasonable advance notice of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

